Citation Nr: 0302274	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.


REMAND

The record reflects that the veteran requested a 
videoconference hearing before a Member of the Board of 
Veterans' Appeals (Board) in August 2001.  Although a 
September 2002 report of contact reflects that the veteran 
now desired a hearing before a Member of the Board at his 
local regional office (RO), following the scheduling of that 
hearing, the veteran requested that it be canceled and the 
case forwarded to the Board.  

Thereafter, pursuant to a request on behalf of the veteran 
from the veteran's congressman in January 2003, a hearing 
before a Member of the Board in Washington, D.C. was 
scheduled for March 3, 2003.  However, in a January 15, 2003 
letter that was received by the Board on January 22, 2003, 
the veteran requested that the hearing scheduled for March 3, 
2003 in Washington, D.C. be rescheduled to occur at his local 
RO in Milwaukee, Wisconsin.  

The Board has determined that as the veteran's January 2003 
request was still within the 90-day period following the 
notice that his case was being forwarded to the Board, the 
veteran's request to relocate his requested hearing before 
the Board from Washington, D. C. to the Milwaukee, Wisconsin 
RO will be granted.  

Therefore, while the Board does not find that it is currently 
in a position to schedule a hearing before the Board at the 
RO for the same date as the hearing that was scheduled to 
occur in Washington, D.C., it does find that it is now 
required to remand this matter so that a new hearing can be 
scheduled for the veteran before a Member of the Board at the 
RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.  The appellant is advised 
that he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




